





UMPQUA HOLDINGS CORPORATION
NOTICE OF PERFORMANCE STOCK AWARD
“Participant”:    <Participant Name>
# of Shares subject to this Award (“Shares”):    <Number of Awards Granted>
“Grant Date”:    <Grant Date>
Effective <Grant Date>, you have been granted a Performance Stock Award
("Award") for the number of Shares listed above. This Notice of Performance
Stock Award ("Notice") together with the Umpqua Holdings Corporation 2013
Incentive Plan (“Plan”) and the corresponding Restricted Stock Award Agreement
("RSA Agreement," together with this Notice and the Plan, the "PSA Documents")
delivered to you and in effect as of the Grant Date contain the terms of your
Award. The Plan and the RSA Agreement are hereby incorporated by reference and
made a part of this Notice, and capitalized terms not defined herein have the
meaning given in the Plan or the Agreement.
No Current Payment of Dividends. Any and all cash dividends and stock dividends
with respect to Unvested Shares shall be withheld by the Company for your
account. The cash dividends or stock dividends so withheld and attributable to
any particular Unvested Share shall be distributed upon the vesting of the Award
Shares and, to the extent such shares are forfeited, such dividends will also be
forfeited.
Vesting Conditions. No shares subject to this Award will vest after the
occurrence of any Forfeiture Event. Shares subject to this Award that have not
yet vested in accordance with the vesting schedule are referred to as “Unvested
Shares.” For the purposes of this Notice, the terms below have the following
meanings:
“Final Closing Price” means in the case of the Company the closing price of a
share of the Company’s common stock, and in the case of the KRXTR the closing
price of the KRXTR (symbol “KRXTR”) on February 4, 2022.
“Initial Closing Price” means the closing price on the date of the grant for the
Company and for the KRXTR (symbol KRXTR).
“KRXTR” means the KBW Regional Banking Total Return Index, or such other similar
index as selected by the Committee should the KBW Regional Banking Total Return
Index cease to be available.
“TSR” means the cumulative total shareholder return as measured by dividing the
sum of the cumulative amount of dividends for the TSR Period, assuming dividend
reinvestment, and the difference between the Initial Closing Price and the Final
Closing Price, by the Initial Closing Price.
“TSR Performance” compares the Company’s TSR to the KRXTR TSR, each converted
into a fixed investment, stated in dollars, assuming $100.00 was invested at the
Initial Closing Price at the commencement of TSR Period. TSR Performance, for
the purposes of determining vesting, is the quotient resulting from dividing
Company TSR Performance by KRXTR TSR Performance. Company TSR Performance and
KRXTR TSR Performance are calculated in the same manner as the performance of
the Company’s common stock in the Stock Performance Graph presented in the
Company’s Annual Report on Form 10-K as required by Item 201(e) of SEC
Regulation S-K, except that the measurement period is three years for the
purposes of this Agreement and five years for the Stock Performance Graph.
“TSR Period” means the three-year period ending on February 4, 2022.
The vesting of Shares is conditioned upon satisfaction of performance vesting
requirements based on TSR Performance. Unless earlier vested as set forth below,
Shares shall become vested in accordance with the applicable Vesting Percentage
specified in the following schedule, provided that Participant is employed by
the Company at the end of the TSR Period and the Committee or its delegate
certifies the achievement of the performance goal:


Early Vesting. Notwithstanding the foregoing: (i) upon death or Disability of
Participant prior to the end of the TSR Period, a percentage of the Unvested
Shares shall vest as of the date of such event (in the case of Disability upon
termination of Participant’s Continuous Service) and shall be distributed in
accordance with Section 4.2 of the RSA Agreement, with such percentage equal to
the number of days of service by the Participant during the TSR Period divided
by 1,095 (for shares subject to either performance metric); and (ii) in the
event of a Change in Control, if Participant’s Continuous Service with the
Company is terminated by the Company or successor entity without Cause or by the
Participant for Good Reason (as defined in Participant’s employment agreement
with the Company) within one year following the occurrence of a Change in
Control, all Unvested Shares shall vest as of the date of such event and shall
be distributed in accordance with Section 4.2 of the RSA Agreement. If the
vesting schedule described herein would result in the vesting of a fraction of a
share on any vesting date, that fractional share shall be rounded to the nearest
whole Share. The number of Shares set forth above shall automatically be
adjusted as appropriate pursuant to Section 13 of the Plan.





TSR Performance Stock Award Agreement – 2019

--------------------------------------------------------------------------------





Acknowledgement and Agreement. By acknowledging and agreeing to the Award on the
terms set forth in the PSA Documents, you represent and warrant to the Company
that: (a) you have received a copy of the PSA Documents, read and reviewed such
documents in their entirety, and fully understand all provisions of the PSA
Documents; (b) you hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Administrator of the Plan regarding any
questions arising under the PSA Documents; (c) your rights to any shares
underlying this Award are conditioned upon you satisfying the Vesting Conditions
in this Notice and the terms of the PSA Documents; (d) nothing in the PSA
Documents bestows upon you any right to continue your current employment or
consulting relationship with the Company for any period of time, nor does it
interfere in any way with your right or the Company’s right to terminate that
relationship at any time, for any reason, with or without cause; and (e) you
agree, unless otherwise paid back to the Company by you, that the Company shall
have the right to offset the amount of the Award that is to be forfeited or
repaid under Section 16, Clawback, of the Plan against any current amounts due
to you, including, but not limited to, salary, incentive compensation, Awards
under the Plan, severance, deferred compensation or any other funds due to you
from Company. I hereby acknowledge receipt of, and accept, this Award granted on
the date shown above, which has been issued to me under the terms and conditions
of the PSA Documents, and I hereby agree to the terms and conditions of such PSA
Documents, including the offset provision provided in paragraph (e) above. I
further acknowledge receipt of the Plan Prospectus.



TSR Performance Stock Award Agreement – 2019